PER CURIAM.
We reverse the order of the director of the Division of Unemployment Compensation upon the binding authority of United States Telephone Co. v. State, Department of Labor & Employment Security, Division of Employment Security, 410 So.2d 1002 (Fla. 3d DCA 1982). See also Cosmo Personnel Agency of Fort Lauderdale, Inc. v. State, Department of Labor & Employment Security, Division of Employment Security, 407 So.2d 249 (Fla. 4th DCA 1981).
Reversed.
SCHWARTZ, C.J., and JORGENSON, J., concur.